Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a CON of 16/130,048 (filed 9/13/2018) PAT 10613079 is a CON of 15/398,130 (filed 1/4/2017) PAT 10107796 is a DIV of 14/692,242 (filed 4/21/2015) PAT 9594075 which claims benefit of 61/982,589 (filed 4/22/2014).

Election/Restrictions
Applicant’s election without traverse of group I, claims 32-45 and 49-50, and species of Cas endonuclease for type A, epilepsy for type B and STX1B for type C in the reply filed on 6/9/2022 is acknowledged. Elected species: STX1B was search but not found, however, CDKL5  was found therefore the same claim is rejected (see art rejection below). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 32-34, 37-38, 42-43 and 49-50 are under examination.

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 102(a)(1) are hereby withdrawn.
In view of filing and approval of terminal disclaimer, the double patenting rejections are hereby withdrawn.

	The amendments to specification/drawings are accepted.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 32-34, 37-38 and 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schildknecht in view of Kralj (Nature Methods., 2012, 9(1):90-95, IDS) and Zhang (USPN8697359).
Schildknecht teaches for Claim 32: a human derived neural cell (LUHMES, page 427, Summary, line 3++) comprising: an optical reporter of membrane electrical potential (such as GFP/RFP, page 427, Summary, line 9++); and a gene endogenous to the human derived neural cell that has been edited in vitro: ASYN (page 427, Summary, line 4++); for Claim 33: the reference teaches an optical actuator/reporter stimulated by light: luciferase (page 441, right column, 1st full paragraph, line 8++).
Schildknecht does not explicitly teach the optical reporter (in a plasmid) comprises a microbial rhodopsin protein, a mutant form of Arch 3: Arch D95N as recited in claims 32, 37-38, the gene endogenous to the cell was edited using a Cas endonuclease and a guide RNA as recited in claim 34, the neurological condition is epilepsy/Dravet syndrome as recited in claims 32 and 42, the endogenous gene is CDKL5 as recited in claim 43. 
Kralj teaches reliable optical recording of action/membrane potentials in mammalian neurons using a mutant microbial rhodopsin (page 90, title and abstract and page 93, right column, 2nd full paragraph++) and enable ratiometric voltage measurements with improved robustness to variations in expression or to movement (page 94, right column, line 5++). 
Zhang teaches method of gene editing using Cas endonuclease and guide RNA (Fig. 1) and target disease-associated genes (col. 28, line 33++) including: CDKL5 in neurological disease (col. 31, line 36++) such as epilepsy (col. 32, line 8++) and/or Dravet syndrome (col. 43, line 3++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to use mutant form of microbial rhodopsin as optical reporter and Cas endonuclease/guide RNA to edit endogenous gene such as CDKL5 in epilepsy/Dravet syndrome.   
A person of ordinary skill in the art would have been motivated before the effective filing date of the invention to make the modification because all the cited references teach neurological conditions and optical recording of neuron signal: Kralj teaches the benefit of using mutant rhodopsin reporter for improved robustness of measurement and identification of spike/differences with low false positive rate (page 93, left column, 2nd full paragraph, line 3++) and Zhang teaches method of gene editing using Cas endonuclease and guide RNA (Fig. 1) and target disease-associated genes (col. 28, line 33++) including: CDKL5 in neurological disease (col. 31, line 36++) such as epilepsy (col. 32, line 8++) and/or Dravet syndrome (col. 43, line 3++). In addition, it would have been obvious to one skilled in the art to substitute GFP as taught by Schildknecht with mutant microbial rhodopsin to achieve the predictable result of detection of membrane electrical potential with high sensitivity.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product including use mutant form of microbial rhodopsin as optical reporter and use Cas endonuclease/guide RNA to edit endogenous gene such as CDKL5 in epilepsy/Dravet syndrome, etc. is routine and known in the art.  

Claims 32-34, 37-38, 42-43 and 49-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Schildknecht/Kralj/Zhang in view of Nagel (Current Biology, 2005, 15:2279-2284, IDS).
The combination of Schildknecht/Kralj/Zhang does not explicitly teach the optical actuator comprises a chenelrhodopsin protein: channelrhodopsin2 H134R as recited in claims 49-50. 
Nagel teaches light activation of channelrhodopsin2 H134R (page 2279, right column, line 4++) in neurons which is quickly and reversibly activated by light (page 2279, Summary, last line++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to use channelrhodopsin2 H134R as the optical actuator.   
A person of ordinary skill in the art would have been motivated before the effective filing date of the invention to make the modification because all the cited references teach optical reporter and Nagel teaches light activation of channelrhodopsin2 H134R (page 2279, right column, line 4++) in neurons which is quickly and reversibly activated by light (page 2279, Summary, last line++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product including use channelrhodopsin2 H134R as the optical actuator, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicant argued that neither Schildknecht nor Zhang teaches or suggests the use of a microbial rhodopsin protein as an optical reporter of membrane potential in a cell.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that Kralj was cited for the teaching of reliable optical recording of action/membrane potentials in mammalian neurons using a mutant microbial rhodopsin (page 90, title and abstract and page 93, right column, 2nd full paragraph++) and enable ratiometric voltage measurements with improved robustness to variations in expression or to movement (page 94, right column, line 5++). Therefore, it is obvious for one skilled in the art to use mutant form of microbial rhodopsin as optical reporter and Cas endonuclease/guide RNA to edit endogenous gene such as CDKL5 in epilepsy/Dravet syndrome because all the cited references teach neurological conditions and optical recording of neuron signal: Kralj teaches the benefit of using mutant rhodopsin reporter for improved robustness of measurement and identification of spike/differences with low false positive rate (page 93, left column, 2nd full paragraph, line 3++) and Zhang teaches method of gene editing using Cas endonuclease and guide RNA (Fig. 1) and target disease-associated genes (col. 28, line 33++) including: CDKL5 in neurological disease (col. 31, line 36++) such as epilepsy (col. 32, line 8++) and/or Dravet syndrome (col. 43, line 3++). In addition, it would have been obvious to one skilled in the art to substitute GFP as taught by Schildknecht with mutant microbial rhodopsin (as taught by Kralj) to achieve the predictable result of detection of membrane electrical potential with high sensitivity.

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653